DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) An apparatus comprising: 
a dual-emitting light source disposed on a first chip and configured to generate a first light beam and a second light beam, the first light beam being configured to illuminate a particulate matter (PM); and 
a light detector extrinsic to the first chip and configured to measure the second light beam and variations of the second light beam and to generate a self-mixing signal, wherein: 
the dual-emitting light source comprises a vertical-cavity surface-emitting laser (VCSEL), 
the light detector comprises a photodiode (PD) positioned on a second chip that includes and surrounds 
the variations of the second light beam are caused by a back-scattered light resulting from back-scattering of the first light beam from the PM, 
the light detector is coupled to the dual-emitting light source, 
a direction of the second light beam is opposite to the direction of the first light beam, and 
the second light beam is directed from the dual-emitting light source to the light detector through an optically transparent layer that is electrically and thermally conductive and is attached to the light detector.

8. (Currently Amended)) An apparatus for PM sensing, the apparatus comprising: 
a light source disposed on a first chip and configured to generate a first light beam to illuminate a particulate matter (PM); 
a light detector extrinsic to the light source; and 
a beam splitter configured to split the first light beam to generate a second light beam directed to the light detector, 
wherein: 
the light source comprises a vertical-cavity surface-emitting laser (VCSEL), 
the light detector comprises a photodiode (PD) positioned on a second chip that includes 
the PD is configured to measure the second light beam and variations of the second light beam resulting from a back-scattered light created due to back scattering of the first light beam from the PM and to generate a self-mixing signal.

17. (Currently Amended) The apparatus of claim 8 [[16]], further comprising an electrical insulation layer and an optical band-pass filter disposed between the light source and the PD.
  
18. (Currently Amended) The apparatus of claim 8 [[16]], further comprising: an electrical insulation layer disposed between the light source and the PD, and an optical band-pass filter implemented over the beam splitter and configured to remove ambient light.

Response to Arguments
Applicant’s arguments, filed 04/22/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-11, 13-15 and 17-22 are allowed.
	As to claims 1, 8 and 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “a dual-emitting VCSEL” system that includes a photodiode positioned on a separate chip or substrate that includes a VCSEL structure, in combination with the rest of the limitations of the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent 7,604,981 to Harris Jr. et al. discloses a target detection system that utilizes a VCSEL light source and a separate detector (Figure 12). The reference differs from the limitations in that it is silent to the detector being positioned on a separate substrate or chip that also contains a VCSEL structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886